Exhibit 10.2
EXECUTION VERSION




VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”) dated as of October 27, 2019, is by and
among TV Bidco B.V., a Netherlands private limited liability company (“Parent”),
Central European Media Enterprises Ltd., a Bermuda exempted company limited by
shares (the “Company”), and Time Warner Inc., n/k/a Warner Media, LLC (“Warner
Media”), a Delaware LLC, and Time Warner Media Holdings B.V. (“TWBV”), a private
limited liability company organized under the laws of the Netherlands (Warner
Media and TWBV collectively, “Shareholder”).
WHEREAS, concurrently with the execution of this Agreement, Parent, TV Bermuda
Ltd., a Bermuda exempted company limited by shares and a wholly-owned subsidiary
of Parent (“Merger Sub”), and the Company are entering into that certain
Agreement and Plan of Merger (as the same may be amended, supplemented or
modified, the “Merger Agreement”, a copy of which, in the form to be entered
into, was provided to Shareholder immediately prior to the execution of this
Agreement), pursuant to which, among other things, Merger Sub will merge with
and into the Company, with the Company surviving as the Surviving Company, on
the terms and subject to the conditions set forth in the Merger Agreement (the
“Merger”);
WHEREAS, in order to induce Parent and Merger Sub to enter into the Merger
Agreement and consummate the transactions contemplated thereby, Parent has
requested Shareholder, and Shareholder has agreed, to enter into this Agreement
with respect to (a) the Shares that Shareholder beneficially owns as of the date
hereof and as set forth on Schedule A hereto and (b) such additional Shares as
become Covered Shares pursuant to Section 4.06 (collectively, the “Covered
Shares”);
WHEREAS, pursuant to a letter agreement, dated April 25, 2018 (the “Letter
Agreement”), among Warner Media, TWBV and the Company, Warner Media and TWBV
each agreed to grant Standing Proxies/Authorizations (the “Standing Proxies”)
appointing each of the independent directors of the Company as the agent and
standing proxy/representative of Warner Media and TWBV, as applicable, to vote
an aggregate of 100,926,996 Common Shares at general meetings of the Company,
other than a general meeting convened to vote on a Change of Control Event (as
defined in the Standing Proxies), in accordance with the instructions set forth
in such Standing Proxies, and the Standing Proxies currently in effect expire on
April 25, 2020; and
WHEREAS, the board of directors of the Company, acting upon the recommendation
of a special committee consisting solely of independent and disinterested
directors established to, among other things, consider and negotiate the Merger,
has unanimously adopted resolutions approving the Merger, the Merger Agreement,
the Statutory Merger Agreement and the consummation of the Transactions and
recommending the approval of the Merger, the Merger Agreement and the Statutory
Merger Agreement by the Company’s shareholders.
NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:




--------------------------------------------------------------------------------




ARTICLE 1
VOTING AGREEMENT; GRANT OF PROXY; RESTRUCTURING
Section 1.01.    Voting Agreement. Shareholder hereby agrees during the term of
this Agreement, at the Shareholders Meeting and at any other meeting of the
shareholders of the Company, however called, including any adjournment, recess
or postponement thereof, and in connection with any written consent of the
shareholders of the Company, it shall, in each case to the extent that the
Covered Shares are entitled to vote thereon or consent thereto:
(a)    appear (in person or by proxy) at each such meeting or otherwise cause
all of the Covered Shares to be counted as present thereat for purposes of
calculating a quorum and for purposes of recording in accordance with this
Agreement the results of such Shareholder’s vote or consent; and
(b)    vote (or cause to be voted), in person or by proxy, or deliver (or cause
to be delivered) a written consent covering, all of its Covered Shares (i) in
favor of any proposal to adopt the Merger Agreement and the Statutory Merger
Agreement and approve the transactions contemplated thereby, including the
Merger, (ii) in favor of any proposal or action that (A) is required pursuant to
applicable law for the Transactions, including the Merger, to become effective
and (B) requires consent from the Company’s shareholders to be validly approved,
(iii) in favor of any “say on pay” vote regarding executive compensation, (iv)
against any action or agreement that would reasonably be likely to result in a
material breach of any covenant or agreement of the Company contained in the
Merger Agreement or the Statutory Merger Agreement, or of such Shareholder
contained in this Agreement if Parent has advised Shareholder at least five
business prior to the date of such vote that Parent has determined in good faith
that such action or agreement would reasonably be likely to result in a material
breach of any covenant or agreement of the Company contained in the Merger
Agreement or the Statutory Merger Agreement, (v) against any Competing Proposal,
(vi) against any reorganization, recapitalization, liquidation or winding-up of
the Company and (vii) against any action or agreement the consummation of which
would frustrate the purposes, or prevent or materially delay the consummation,
of the Transactions.
Section 1.02.    Other Voting Rights. Notwithstanding anything to the contrary
herein, but subject to the terms of the Standing Proxies and the Letter
Agreement, Shareholder shall remain free to vote (or cause to be voted) with
respect to the Covered Shares with respect to any matter not covered by Section
1.01 in any manner Shareholder deems appropriate, so long as such vote (or
execution of consents or proxies with respect thereto) would not reasonably be
expected to compete in any manner with, interfere with, frustrate the purposes
of, or prevent or materially delay the consummation of, the Transactions.




--------------------------------------------------------------------------------




Section 1.03.    Proxy. Shareholder hereby grants a proxy appointing Parent as
Shareholder’s attorney-in-fact (with full power of substitution) and proxy, for
and in Shareholder’s name, place and stead to vote, express consent or dissent,
or otherwise to utilize such voting power, in each case solely to the extent and
in the manner specified in Section 1.01 and covenants not to revoke such proxy
except to permit Shareholder to attend the Shareholders Meeting or any other
meeting of the shareholders of the Company, however called, including any
adjournment, recess or postponement thereof, and vote the Covered Shares in the
manner specified in Section 1.01. Shareholder also hereby appoints and
authorizes Parent and each of its directors, officers and attorneys to be its
duly authorized corporate representative in accordance with and for the purposes
of Bye-law 84 of the Bye-laws of the Company and Section 78 of the Bermuda
Companies Act, whereby such authorized person may for and in Shareholder’s name,
place and stead, attend, vote, express consent or dissent, or otherwise utilize
such voting power with respect to the Covered Shares at or in relation to any
general meeting of the shareholders of the Company, in each case solely to the
extent and in the manner specified in Section 1.01. Shareholder hereby affirms
that the proxy granted by Shareholder and the appointment and authorization of
the corporate representative pursuant to this Section 1.03 is granted in
consideration of Parent entering into this Agreement, the Merger Agreement and
the Statutory Merger Agreement and that such proxy is given to secure the
performance of the duties of Shareholder under this Agreement. Shareholder
hereby revokes any proxies heretofore given in respect of any Covered Shares
with respect to the matters specified in Section 1.01, except for the Standing
Proxies. The proxy granted by Shareholder and the appointment and authorization
of the corporate representative pursuant to this Section 1.03 by Shareholder
shall be deemed revoked automatically upon termination of this Agreement.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER
Shareholder represents and warrants to Parent that, as of the date hereof:
Section 2.01.    Organization; Corporation Authorization. Shareholder is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization. Shareholder has the full power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution,
delivery and performance by Shareholder of this Agreement and the consummation
by Shareholder of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate or other entity action on the part
of Shareholder. This Agreement has been duly executed and delivered by
Shareholder and, assuming due and valid authorization, execution and delivery
hereof by Parent, is the valid and binding obligation of Shareholder,
enforceable against Shareholder in accordance with its terms, except that the
enforcement thereof may be limited by the Enforceability Exceptions.




--------------------------------------------------------------------------------




Section 2.02.    Non-Contravention. The execution, delivery and performance by
Shareholder of this Agreement and the performance or compliance by Shareholder
with any of the terms or provisions hereof do not and will not (a) conflict with
or result in any breach of the organizational or governing documents of
Shareholder, (b) violate any order, writ, injunction, decree or Law applicable
to Shareholder or any of the Covered Shares, (c) automatically result in a
modification, violation or breach of, or constitute (with or without notice or
lapse of time or both) a default, or give rise to any right, including any right
of termination, amendment, cancelation or acceleration, under, any of the terms,
conditions or provisions of any agreement or other instrument binding on
Shareholder or any of the Covered Shares or (d) result in the imposition of any
Lien on any of the Covered Shares (other than Liens imposed by the Merger
Agreement or contemplated by the Merger), in each case, except as would not
reasonably be expected, individually or in the aggregate, to materially impair
Shareholder’s ability to perform its obligations hereunder.
Section 2.03.    Ownership of Covered Shares. Shareholder is, as of the date
hereof, the record and beneficial owner of the Covered Shares, free and clear of
any Liens and any other limitation or restriction (including any restriction on
the right to vote or dispose of the Covered Shares), other than any Liens
pursuant to this Agreement, the Standing Proxies and the Letter Agreement.
Except for this Agreement, the Standing Proxies and the Letter Agreement, none
of the Covered Shares is subject to any voting agreement, voting trust or other
agreement or arrangement, including any proxy, consent or power of attorney,
with respect to the voting of the Covered Shares. As of the date of this
Agreement, (a) the Shares on Schedule A constitute all of the Shares
beneficially owned by Shareholder, and (b) except for its beneficial ownership
of such Shares, Shareholder does not beneficially own any (i) shares of capital
stock or voting securities of the Company or (ii) options, warrants or other
rights to acquire, or securities convertible into or exchangeable for (in each
case, whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any combination of the
foregoing), any capital stock, voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company.
Section 2.04.    Absence of Litigation. As of the date hereof, there is no
action, suit, investigation or proceeding pending against or, to the knowledge
of Shareholder, threatened against or affecting Shareholder or any of its
affiliates before or by any Governmental Entity or arbitrator that would
reasonably be expected to materially impair Shareholder’s ability to perform its
obligations hereunder.
Section 2.05.    Reliance by Parent. Shareholder understands and acknowledges
that Parent is entering into the Merger Agreement and the Statutory Merger
Agreement in reliance upon Shareholder’s execution and delivery of this
Agreement.




--------------------------------------------------------------------------------




ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT
Parent represents and warrants to Shareholder that, as of the date hereof:
Section 3.01.    Corporation Authorization. The execution, delivery and
performance by Parent of this Agreement and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate or other entity action on the part of Parent. This Agreement
has been duly executed and delivered by Parent and, assuming due and valid
authorization, execution and delivery hereof by Shareholder, is the a valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, except that the enforcement thereof may be limited by the Enforceability
Exceptions.
ARTICLE 4
COVENANTS OF SHAREHOLDER
Shareholder hereby covenants and agrees that:
Section 4.01.    No Proxy, Transfer of Voting Rights or Encumbrance with respect
to Covered Shares.
(a)    Except as contemplated by this Agreement, from and after the date hereof
until the earlier of (i) the termination of this Agreement or (ii) the Requisite
Shareholder Approval, Shareholder shall not, without the prior written consent
of Parent (not to be unreasonably withheld, conditioned or delayed), grant any
proxy, consent or power of attorney, or enter into any voting trust or other
agreement or arrangement, in each case with respect to the voting of any Covered
Shares and with respect to any vote on the approval and adoption of the Merger
Agreement, the Statutory Merger Agreement or any other matters set forth in
Section 1.01 (except, in each case, as required to comply with Section 1.01).
(b)    Shareholder shall not directly or indirectly (other than through a change
of control of any direct or indirect parent of the Company for any primary
purpose other than the circumvention of Shareholder’s obligations under this
Agreement through an indirect transfer of Shares) sell, assign, transfer,
encumber or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to, the direct or indirect sale,
assignment, transfer, encumbrance or other disposition of any of the Covered
Shares during the term of this Agreement (each, a “Transfer”) unless the
proposed Transfer is to an affiliate of Shareholder (a “Permitted Transfer”);
provided, however, that a Permitted Transfer shall be permitted only if, as a
precondition to such Transfer, the applicable affiliate executes a joinder to
this Agreement pursuant to which such affiliate agrees to assume all of
Shareholder’s obligations hereunder in respect of the securities subject to such
Transfer and to be bound by, and comply with, all of the terms of this
Agreement, to the same extent as Shareholder is bound hereunder.




--------------------------------------------------------------------------------




Section 4.02.    Other Offers. Shareholder shall not, and shall cause its
affiliates (other than the Company or its Subsidiaries) (the “Shareholder
Affiliates”) not to, and shall use its reasonable best efforts to cause its and
their respective Representatives acting on behalf of Shareholder or the
Shareholder Affiliates not to, directly or indirectly, (a) solicit or initiate
the making or completion of any Competing Proposal, or any inquiry, proposal or
offer that constitutes, or would reasonably be likely to lead to, any Competing
Proposal, (b) enter into, continue or otherwise participate in any discussions
or negotiations with any Person regarding or with respect to, or otherwise
knowingly facilitate, a Competing Proposal, (c) except to the extent required by
applicable Law, furnish to any Person any information or data concerning the
Company or any of its Subsidiaries regarding or with respect to any Competing
Proposal or (d) approve or recommend, make any public statement approving or
recommending, or enter into any agreement relating to, any inquiry, proposal or
offer that constitutes, or would reasonably be expected to lead to, a Competing
Proposal (collectively, the “Restricted Activities”). Shareholder shall, and
shall use its reasonable best efforts to cause the Shareholder Affiliates and
its and their respective Representatives acting on behalf of Shareholder or the
Shareholder Affiliates to, immediately cease and cause to be terminated all
existing discussions or negotiations with any Person conducted heretofore with
respect to any Competing Proposal by or on behalf of Shareholder or the
Shareholder Affiliates. Notwithstanding the foregoing, Shareholder, its
affiliates and its and their respective Representatives may engage in any
Restricted Activities to the same extent that the Company is permitted to do so
pursuant to Section 5.2 of the Merger Agreement and, if the Company is engaging
in Restricted Activities pursuant to Section 5.2 of the Merger Agreement,
Shareholder, its affiliates and its and their respective Representatives may
participate with the Company in such Restricted Activities. For purposes of this
Agreement, the term Competing Proposal shall not include any transaction
involving Shareholder or any of its affiliates, other than a transaction
involving the disposition of any assets, equity securities or businesses of the
Company or any Company Subsidiary (other than a change of control of any direct
or indirect parent of the Company for any primary purpose other than the
circumvention of the Shareholder’s obligations under this Agreement through an
indirect transfer of Shares).
Section 4.03.    Disclosure of Information Regarding Shareholder. Shareholder
hereby consents to and authorizes the publication and disclosure by Parent of
Shareholder’s identity and holding of Covered Shares and the nature of
Shareholder’s commitments, arrangements and understandings under this Agreement,
in each case, solely to the extent reasonably required under applicable Law to
be included in any document to be filed with the SEC in connection with the
Merger or the Transactions; provided that, to the extent that any such document
to be filed with the SEC in connection with the Merger or the Transactions
contains such information regarding Shareholder’s identity and holding of
Covered Shares or the nature of Shareholder’s commitments, arrangements and
understandings under this Agreement, Parent shall provide reasonable opportunity
to Shareholder to review and comment on any such document prior to its being
filed and shall consider any such comments in good faith.




--------------------------------------------------------------------------------




Section 4.04.    Waiver of Appraisal and Dissenters’ Rights and Actions.
Shareholder hereby (a) agrees not to exercise any rights (including under
Section 106(6) of the Bermuda Companies Act) to demand appraisal of any Covered
Shares and any other Shares that Shareholder beneficially owns, or rights to
dissent to the Merger which may arise with respect to the Merger under
applicable Law and (b) agrees not to commence or participate in any action with
respect to, any claim, derivative or otherwise, against Parent, Merger Sub, the
Company or any of their respective affiliates relating to the negotiation,
execution or delivery of this Agreement, the Merger Agreement or the Statutory
Merger Agreement or the consummation of the Merger and the other transactions
contemplated hereby or thereby, including any such claim challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or alleging a breach of any fiduciary duty of the Company Board of
Directors in connection with the Merger Agreement, the Statutory Merger
Agreement or the Transactions; provided, in each case, that none of Parent,
Merger Sub or any of their respective affiliates or Representatives, has made
any fraudulent representations to Shareholder in connection with the
negotiation, execution and performance of the Merger Agreement, the Statutory
Merger Agreement and other related agreements and the Transactions.
Section 4.05.    Directors and Officers. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall limit, restrict or
otherwise affect Shareholder, its affiliates or any of their Representatives, in
its or their capacity as a director or officer of the Company, or any designee
of Shareholder who is a director or officer of the Company, from acting or
voting in such capacity in such person’s sole discretion on any matter,
including with respect to Section 5.2 of the Merger Agreement (it being
expressly acknowledged by Parent that this Agreement shall apply to Shareholder
solely in Shareholder’s capacity as the beneficial owner of the Covered Shares).
Parent shall not assert any claim that any action taken by Shareholder, its
affiliates or any of their Representatives (or the failure by any such Person or
Persons to take any action) in its or their capacity as a director or officer of
the Company, including with respect to Section 5.2 of the Merger Agreement,
violates any provision of this Agreement.
Section 4.06.    Additional Covered Shares. In the event that Shareholder
acquires record or beneficial ownership (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of any additional Shares after the
date hereof, such Shares or voting power shall, without further action of the
parties, be subject to the provisions of this Agreement and included in the
definition of “Covered Shares,” subject to Section 4.01, for so long as they are
held or otherwise beneficially owned by Shareholder.




--------------------------------------------------------------------------------




Section 4.07.    Company Indebtedness.
(a)    Notwithstanding anything to the contrary in this Agreement, from and
after the date hereof until the earlier of (i) the termination of this Agreement
and (ii) the Effective Time, Shareholder shall not (A) Transfer any of the
Covered Shares to the extent that such Transfer would result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default, require a consent or result in the loss of a right under, or give rise
to any right of termination, amendment, cancelation or acceleration, under, any
of the terms, conditions or provisions of any Company Indebtedness or (B)
assign, delegate or otherwise transfer any of its rights or obligations under
the Company Indebtedness or the Shareholder Guarantees to the extent that such
assignment, or transfer, individually or in the aggregate, would be reasonably
likely to prevent or materially delay the Closing.
(b)    Subject to the receipt by Shareholder of (x) customary payoff letters
evidencing the termination of the Shareholder Guarantees upon the payment in
full by or on behalf of the Company, CME Media Enterprises B.V. (“CME BV”) or
Parent of the obligations guaranteed thereby, (y) a duly executed counterpart of
the Company to a termination agreement (in a form mutually satisfactory to the
Company and Shareholder) evidencing the termination in full of the Second
Amended and Restated Revolving Loan Facility Credit Agreement, dated as of April
26, 2018, among the Company, as borrower, the lenders party thereto from time to
time and Warner Media, as administrative agent (the “Revolving Loan Credit
Agreement”) upon the termination of all commitments thereunder and the repayment
in full of all outstanding revolving loans and other obligations thereunder and
(z) a duly executed counterpart of the Company and CME BV to a termination
agreement (in a form mutually satisfactory to the Company and Shareholder)
evidencing the termination in full of the Second Amended and Restated
Reimbursement Agreement, dated as of April 26, 2018, among the Company, CME BV
and Warner Media (the “Reimbursement Agreement”), upon the payment in full, by
or on behalf of the Company and CME BV, of all accrued and outstanding fees and
other amounts, including any commitment fees, guarantee fees or guarantee
reimbursement amounts, due to Warner Media under the Reimbursement Agreement, in
each case, as of the Closing, Shareholder hereby agrees to, and to cause its
controlled affiliates to, (i) deliver to the Company, at or prior to the
Closing, a duly executed counterpart of Warner Media to each of the termination
agreements described in the foregoing clauses (y) and (z) and (ii) cooperate
with Parent and the Company (including the execution and delivery by Shareholder
and its controlled affiliates of customary and reasonable release and discharge
instruments and other documentation) in connection with their efforts to (A)
terminate the share pledges under the Dutch pledge agreements and Curaçao pledge
agreements in favor of Warner Media entered into in connection with the
Reimbursement Agreement and the Revolving Loan Credit Agreement, as well as the
intercreditor agreement relating to such share pledges, and (B) the termination
and release of the guarantees by any Company Subsidiary in favor of Warner Media
in connection with the Reimbursement Agreement and the Revolving Loan Credit
Agreement.




--------------------------------------------------------------------------------




Section 4.08.    No Conversion. Shareholder hereby agrees, and agrees to cause
the Shareholder Affiliates, as applicable, not to (a) exercise any option
pursuant to Section (g)(1) of the Certificate of Designation of the Series B
Preferred Stock, dated June 10, 2013, as may be amended from time to time (the
“Series B COD”), to convert shares of Series B Preferred Stock into shares of
Class A Common Stock, (b) take any action that would result in the conversion of
the Series A Preferred Stock into shares of Class A Common Stock pursuant to
Section (h)(2) of the Certification of Designation of the Series A Preferred
Stock, dated June 2, 2012, as may be amended from time to time, or (c) otherwise
effect the conversion of any shares of Series A Preferred Stock or Series B
Preferred Stock.
ARTICLE 5
COVENANTS OF PARENT AND THE COMPANY
Section 5.01.    Payment of Merger Consideration. Notwithstanding anything to
the contrary in the Merger Agreement or the Statutory Merger Agreement, Parent,
the Company and Shareholder shall prior to the Effective Time establish
procedures with the Paying Agent designed to provide that in respect of (a) any
Book-Entry Shares owned by Shareholder and (b) any Shares owned by Shareholder
represented by Certificates that Shareholder delivers to the Paying Agent at or
prior to the Closing (the aggregate Shares described in clauses (a) and (b), the
“Transferred Shareholder Shares”), the Paying Agent will transmit as promptly as
practicable after the Effective Time to an account designated to the Paying
Agent by Shareholder prior to the Closing Date an amount in cash in immediately
available funds equal to the aggregate Merger Consideration with respect to the
Transferred Shareholder Shares as converted into the applicable Merger
Consideration pursuant to Section 2.1 of the Merger Agreement against delivery
of any Shares by Shareholder.
Section 5.02.    No Amendments. The Merger Agreement executed by Parent and the
Company shall be in the form provided to Shareholder immediately prior to the
execution of this Agreement, and, without the prior written consent of
Shareholder, Parent and the Company agree not to effect at any time prior to the
Closing (a) any amendment, waiver or other modification to the Merger Agreement
that would, individually or in the aggregate, reasonably be likely to decrease
the aggregate amount of the Merger Consideration to be received by Shareholder
or otherwise be materially adverse to Shareholder’s interest in the Company or
(b) any amendment, waiver or other modification to Section 6.12 of the Merger
Agreement in any respect, other than an amendment, waiver or other modification
with respect to the deadline for delivery of payoff letters, lien releases and
other instruments of discharge provided in the second sentence of Section 6.12
(provided that such deadline is not amended to occur after the Closing). Parent
and the Company shall ensure that the covenants set forth in Section 6.12 of the
Merger Agreement shall be complied with prior to or at the Effective Time.
Shareholder shall be permitted to terminate this Agreement in the event of a
breach of this Section 5.02 and, prior to the Shareholders Meeting at which the
Requisite Shareholder Approval is obtained, such right of termination shall be
Shareholder’s sole remedy in the event of such a breach (it being understood
that, following the Shareholders Meeting at which the Requisite Shareholder
Approval is obtained, such right of termination shall be in addition to any
other remedy that may be available to Shareholder).




--------------------------------------------------------------------------------




Section 5.03.    Disclosure of Information Regarding Parent. Parent hereby
consents to and authorizes the publication and disclosure by Shareholder of
Parent’s identity and the nature of Shareholder’s commitments, arrangements and
understandings under this Agreement, in each case, solely to the extent
reasonably required under applicable Law to be included in any document to be
filed with the SEC; provided that, to the extent that any such document to be
filed with the SEC contains such information regarding Parent’s identity or the
nature of Parent’s commitments, arrangements and understandings under this
Agreement, Shareholder shall provide reasonable opportunity to Parent to review
and comment on any such document prior to its being filed and shall consider any
such comments in good faith.
Section 5.04.    Termination of the Shareholder Guarantees. The Company hereby
agrees to, and to cause its Subsidiaries to, take all actions necessary to
terminate each of the Shareholder Guarantees, effective as of the Closing.
Section 5.05.    Transaction Litigation. Parent and the Company shall promptly
advise Shareholder in writing of any Transaction Litigation and shall keep
Shareholder informed on a reasonably prompt basis regarding any such Transaction
Litigation. Parent and the Company shall not settle or compromise or agree to
settle or compromise any Transaction Litigation to which Shareholder is a party
without Shareholder’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed) unless such settlement or
compromise, or agreement to settle or compromise, includes an unconditional
release of all potential liabilities, actions, claims, demands, complaints or
similar disputes for the benefit of Shareholder and any director of the Company
who was designated or appointed by Shareholder.
Section 5.06.    U.S. Tax Treatment. At the request of Shareholder, Parent shall
timely make an election under Section 338(g) of the U.S. Internal Revenue Code
of 1986, as amended, and under any comparable provision of applicable U.S. state
tax law, with respect to the Merger (any such election, a “338(g) Election”).
Shareholder, Parent and the Company shall cooperate in good faith in effecting
and preserving any 338(g) Election. Shareholder shall be responsible for
preparing the tax forms required to effect any 338(g) Election, including IRS
Form 8023 and any comparable forms under applicable U.S. state tax law (“Tax
Forms”). Shareholder shall provide drafts of IRS Form 8023 and any other Tax
Forms required to be filed by Parent at least 30 days prior to the due date for
filing of such forms, and Parent and Shareholder shall cooperate in good faith
to reflect Parent’s reasonable comments on such Tax Forms and to timely file
such Tax Forms. Shareholder shall bear all reasonable out-of-pocket costs
incurred by Parent, the Company and their affiliates in making any 338(g)
Election, including costs of preparing and reviewing any Tax Forms.
Section 5.07.    No Redemption. The Company agrees not to issue a notice
pursuant to Section (i)(1) of the Series B COD with respect to its option to, or
otherwise seek to, redeem shares of Series B Preferred Stock that are Covered
Shares.




--------------------------------------------------------------------------------




ARTICLE 6
MISCELLANEOUS
Section 6.01.    Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections and Schedules are
to Articles, Sections and Schedules of this Agreement unless otherwise
specified. All Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.” The word “or” shall not be
exclusive. References (a) to any statute, rule or regulation shall be deemed to
refer to such statute, rule or regulation as amended from time to time and to
any rules or regulations promulgated thereunder; provided that for purposes of
any representations and warranties contained in this Agreement that are made as
of a specific date or dates, references to any statute, rule or regulation shall
be deemed to refer to such statute, rule or regulation, as amended (and, in the
case of statutes, any rules and regulations promulgated under such statutes), in
each case, as of such date, (b) to the Subsidiaries of a Person shall be deemed
to include all direct and indirect Subsidiaries of such Person unless otherwise
indicated or the context otherwise requires, (c) from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively, (d) to the “date hereof” means the date of this Agreement and (e)
to a “party” or the “parties” mean the parties to this Agreement unless
otherwise specified or the context otherwise requires. As used in this
Agreement, the term “affiliates” shall have the meaning set forth in Rule 12b‑2
of the Exchange Act. The headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof. The parties agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.




--------------------------------------------------------------------------------




Section 6.02.    Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement, and all obligations, terms and conditions contained herein, (a) shall
automatically terminate without any further action required by any Person upon
the earliest to occur of (i) the Effective Time, (ii) the termination of the
Merger Agreement in accordance with its terms and (iii) mutual written consent
of the parties hereto and (b) may be terminated by Shareholder upon written
notice to Parent (x) at any time following (i) a Change of Recommendation or
(ii) the date that is fifteen (15) months from the date hereof or (y) in
accordance with Section 5.02; provided, that in no event shall any termination
of this Agreement relieve any party to this Agreement from any liability for its
Willful Breach of this Agreement. Notwithstanding the foregoing, (A) the
provisions of this Section 6.02 and Sections 6.01, 6.04, 6.06, 6.07, 6.08, 6.10,
6.12, 6.13, 6.14, 6.15 and 6.16 of this Agreement shall survive any termination
of this Agreement and (B) the provisions of Sections 4.03, 4.04, 4.07, 4.08,
5.01, 5.02, 5.03, 5.04 and 5.07 of this Agreement shall survive any termination
of this Agreement by Shareholder pursuant to Section 6.02(b) until the earlier
to occur of the Effective Time and the termination of the Merger Agreement in
accordance with its terms.
Section 6.03.    No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership (whether beneficial ownership or otherwise) of or with respect to
any Covered Shares. All rights, ownership and economic benefits of and relating
to the Covered Shares shall remain vested in and belong to Shareholder or
Shareholder’s permitted transferee, and Parent shall have no authority to direct
Shareholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein.
Section 6.04.    Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.
Section 6.05.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto, except that (a) Shareholder may
transfer or assigns its rights and obligations to the applicable transferee in
connection with a Permitted Transfer and (b) Parent and Merger Sub may transfer
or assign their rights and obligations under this Agreement as permitted under
Section 9.12 of the Merger Agreement.




--------------------------------------------------------------------------------




Section 6.06.    Governing Law. This Agreement and any claims or disputes
arising out of or relating to this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other state or jurisdiction; provided that matters involving (a) the
implementation of the Merger in accordance with the Bermuda Companies Act or
appraisal proceedings thereunder, (b) any action asserting a claim for breach of
a fiduciary duty owed by any director, officer, employee or agent of the Company
to the Company or its shareholders, (c) any action asserting a claim arising
pursuant to any provision of the Bermuda Companies Act or the Company Governing
Documents or (d) any action asserting a claim governed by the internal affairs
doctrine, in each case, shall be governed by the laws of Bermuda.
Section 6.07.    Jurisdiction. Each of the parties hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or, in the event that the United States District Court for the Southern
District of New York lacks subject matter jurisdiction, to any court of
competent jurisdiction sitting in the State and County of New York, and the
respective appellate courts from the foregoing (all of the foregoing,
collectively, the “New York Courts”), in respect of any claim or dispute arising
out of or relating to this Agreement or the transactions contemplated hereby or
for recognition or enforcement of any judgment relating thereto (in each case,
except to the extent any such action or proceeding mandatorily must be brought
in Bermuda). Each of the parties irrevocably and unconditionally (i) agrees that
any claim in respect of any such action or proceeding may be heard and
determined in the applicable New York Court, (ii) waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any such action or proceeding in the applicable
New York Court, and (iii) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in the applicable New York Court, in each case, except to the extent any such
action or proceeding mandatorily must be brought in Bermuda. Each of the parties
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each party irrevocably consents to service
of process in the manner provided for notices in Section 6.12. Nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by Law.
Section 6.08.    WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.08.




--------------------------------------------------------------------------------




Section 6.09.    Counterparts; Effectiveness. This Agreement may be signed
manually or by facsimile or other electronic transmission by the parties
(including in .pdf, .tiff, .jpg or similar format), in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto. Until and unless each party
has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).
Section 6.10.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by rule of Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, then (a) the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by Law and (b) the remainder of this Agreement and the application of
that provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of that provision, or the application of
that provision, in any other jurisdiction.
Section 6.11.    Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the non-breaching party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms hereof, in addition to
any other remedy to which they are entitled at law or in equity. Each party
hereto agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that (a) the other party has
an adequate remedy at law or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity.




--------------------------------------------------------------------------------




Section 6.12.    Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally (notice deemed
given upon receipt), by electronic mail (notice deemed given upon confirmation
of receipt) or sent by a nationally recognized overnight courier service, such
as Federal Express (notice deemed given upon receipt of proof of delivery), to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
if to Parent, to:
TV Bidco B.V.
Strawinskylaan 933, 1077XX Amsterdam
The Netherlands
Attention: Lubomir Kral; Jan Cornelis Jansen; Marcel Marinus van Santen
Email: kral@ppf.cz; jansen@ppfgroup.nl; santen@ppfgroup.nl
with a copy to (which shall not constitute notice):
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020-1095
Attention: Jan Andrusko; Chang-Do Gong; Robert Chung
Facsimile: (212) 354-8113
Email: jan.andrusko@whitecase.com; cgong@whitecase.com;
robert.chung@whitecase.com
if to Shareholder, to:
AT&T Inc.
One AT&T Plaza
208 South Akard Street, Suite 3202
Dallas, TX 75202
Attention: Stephen McGaw
Email: sm3763@att.com
Attention:     David Welsch
Email: dw4543@att.com
with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Eric Krautheimer    
Email: krautheimere@sullcrom.com
Attention: Melissa Sawyer
Email: sawyerm@sullcrom.com






--------------------------------------------------------------------------------




Section 6.13.    Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement; provided that, for purposes of this Agreement, the Company shall not
be deemed a Subsidiary or affiliate of Shareholder.
Section 6.14.    No Partnership, Agency or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.
Section 6.15.    No Third Party Beneficiaries. Nothing expressed or referred to
in this Agreement will be construed to give any person, other than the parties
to this Agreement, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, except as provided
in Section 1.03.
Section 6.16.    Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
[Signature Pages Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed as of the date first above written.
 
 
 
 
TV BIDCO B.V.
 
 
 
 
 
 
 
 
 
By:  /s/ J.C. Jansen                             
 
 
 
 
Name: J.C. Jansen
 
 
 
 
Title: Director





[SIGNATURE PAGE TO VOTING AGREEMENT]


 
 
 




--------------------------------------------------------------------------------





 
 
 
 
WARNER MEDIA, LLC
 
 
 
 
 
 
 
 
 
By:  /s/ Priya Dogra                             
 
 
 
 
Name: Priya Dogra
 
 
 
 
Title: Executive Vice President, Strategy & Corporate Development







[SIGNATURE PAGE TO VOTING AGREEMENT]
 
 
 




--------------------------------------------------------------------------------





 
 
 
 
TIME WARNER MEDIA HOLDINGS B.V.
 
 
 
 
 
 
 
 
 
By:  /s/ Manuel Urritia                       
 
 
 
 
Name: Manuel Urritia
 
 
 
 
Title: Managing Director







[SIGNATURE PAGE TO VOTING AGREEMENT]
 
 
 




--------------------------------------------------------------------------------





 
 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
 
 
 
 
 
 
 
 
By:  /s/ David Sturgeon                      
 
 
 
 
Name: David Sturgeon
 
 
 
 
Title: Chief Financial Officer









[SIGNATURE PAGE TO VOTING AGREEMENT]
 
 
 




--------------------------------------------------------------------------------





Schedule A


Covered Shares




Class of Capital Stock
Total Number of Shares Beneficially Owned by Shareholder
Class A Common Stock, par value $0.08 per share
162,334,771
Series A Convertible Preferred Stock, par value $0.08 per share
1
Series B Convertible Redeemable Preferred Stock, par value $0.08 per share
200,000









 
 
 


